 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                       UNITED STATES DISTRICT COURT
11
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13                           SOUTHERN DIVISION

14                                   )   No. SACV 16-02129-CJC(KESx)
     UNITED STATES OF AMERICA,       )
15                                   )   CONSENT JUDGMENT OF FORFEITURE
               Plaintiff,            )   AS TO DEFENDANT REAL PROPERTY
16                                   )   LOCATED IN TEMECULA, CALIFORNIA
               vs.                   )   ONLY
17                                   )
     REAL PROPERTIES LOCATED IN      )   [This Consent Judgment Of
18   TEMECULA, CALIFORNIA, FOUNTAIN )    Forfeiture Resolves All
     VALLEY, CALIFORNIA, AND DOUGLAS )   Disputes And Claims As To
19   CITY, CALIFORNIA,               )   Defendant Real Property Located
                                     )   In Temecula, California Only
20             Defendants.           )   And Is Not Dispositive Of This
     _______________________________ )   Case In Its Entirety]
21                                   )
     SEA REALTY, INC., THE DAN C.    )
     BUI LIVING TRUST, JOSIE BUI,    )
22   AND MICHAEL WONG,               )
23                                   )
               Claimants.            )
24                                   )
          Plaintiff United States of America (the “government”) and
25
     Claimant SEA Realty, Inc. (“SEA Realty”) through its President
26
     and owner Josephine Bui (“J. Bui”) have made a stipulated
27
     request that this Court enter a consent judgment of forfeiture
28
     resolving the claims of SEA Realty to the defendant Real
 1   Property in Temecula, California (the “Defendant Temecula
 2   Property”), so as to reflect the agreement reached by the
 3   government and SEA Realty that resolves all claims as to the
 4   Defendant Temecula Property (but is not dispositive of this
 5   action in its entirety).
 6        The Court, having been duly advised of and having
 7   considered the stipulation and request of the government and SEA
 8   Realty to enter a consent judgment of forfeiture, and good cause
 9   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES as
10   follows:
11        1.    This Court has jurisdiction over the parties and the
12   subject matter of this action with respect to the Defendant
13   Temecula Property.
14        2.    The government has given and published notice of this
15   action as required by law, including Rule G of the Supplemental
16   Rules for Admiralty or Maritime Claims and Asset Forfeiture
17   Actions, the Federal Rules of Civil Procedure, and the Local
18   Rules of this Court.   No parties, except for Sea Realty, have
19   filed a claim with respect to the Defendant Temecula Property

20   and the time for filing claims has passed.   All potential

21   claimants, including The Dan C. Bui Living Trust, Josie Bui and

22   Michael Wong who have filed claims to other defendants in this

23   case, to the Defendant Temecula Property other than SEA Realty

24   are deemed to have admitted the allegations of the complaint for

25   forfeiture with respect to the Defendant Temecula Property.

26        3.    The allegations set out in the complaint for

27   forfeiture are sufficient to establish a basis for forfeiture as

28   to the Defendant Temecula Property.   The Defendant Temecula



                                      2
 1   Property has Assessor Parcel Number 470360027-3 and the
 2   following legal description:
 3        The Land referred to herein situated in the County of
          Riverside, State of California, described as Parcel
 4        83, of Parcel Map No. 27 in the County of Riverside,
          State of California, as per Plat recorded in Book 4 of
 5        Parcel Maps, Pages 35 through 50, inclusive, in the
          Office of the County Recorder of said County.
 6
          4.   On or before December 1, 2018, J. Bui shall pay to the
 7
     government, by wire transfer or another form acceptable to the
 8
     government in the government’s sole discretion, the sum of
 9
     $360,000.00, which sum shall be the substitute res for the
10
     Defendant Temecula Property, forfeited to the government, and
11
     disposed of by the government in accordance with law.
12
          5.   Should J. Bui make the payment in full and in the
13
     manner required by the government by December 1, 2018, the
14
     government shall within 30 days after the government receives
15
     the payment (i) record with the County Recorder’s Office a
16
     Notice of Withdrawal of the Lis Pendens the government
17
     previously recorded against the Defendant Temecula Property; and
18
     (ii) file with the Court a Notice that the government has
19
     received the $360,000.00 payment, as provided by paragraph 4 of
20
     this consent judgment, meaning (as set forth in paragraph 4
21
     above) that the $360,000.00 is being forfeited as the substitute
22
     res in place of the Defendant Temecula Property and the
23
     Defendant Temecula Property has been dismissed with prejudice
24
     from this lawsuit.   However, should J. Bui not make the
25
     $360,000.00 payment in full and in the manner required by the
26
     government by the December 1, 2018 deadline, then the Defendant
27
     Temecula Property shall be forfeited to the government, which
28



                                      3
 1   shall dispose of the Defendant Temecula Property in accordance
 2   with law.
 3        6.     Except as to any rights created by the stipulation and
 4   request of the government and SEA Realty to enter a consent
 5   judgment of forfeiture or this consent judgment of forfeiture,
 6   SEA Realty hereby releases the government, and its agencies,
 7   agents, and officers, including employees and agents of the
 8   Federal Bureau of Investigation and Internal Revenue Service,
 9   from any and all claims, actions or liabilities arising out of
10   or related to the commencement of this civil forfeiture action
11   with respect to the Defendant Temecula Property, including,
12   without limitation, any claim for attorneys’ fees or costs which
13   may be asserted on behalf of SEA Realty against the government,
14   whether pursuant to 28 U.S.C. § 2465 or otherwise.    If J. Bui or
15   SEA Realty submitted petitions for remission with respect to the

16   Defendant Temecula Property, SEA Realty and J. Bui hereby

17   withdraw those petitions and waive any rights either of them may

18   have had to seek remission or mitigation of forfeiture with

19   respect to the Defendant Temecula Property.

20        7.     The Court finds that (i) there was reasonable cause

21   for the institution of this action with respect to the Defendant

22   Temecula Property; and (ii) this consent judgment of forfeiture

23   shall be construed as a certificate of reasonable cause pursuant

24   to 28 U.S.C. § 2465 with respect to the Defendant Temecula

25   Property.

26   / / /

27   / / /

28   / / /



                                       4
 1        8.   The government and SEA Realty shall bear their own
 2   attorney fees and costs in connection with this action, with
 3   respect to the Defendant Temecula Property.
 4
 5   DATED: October 26, 2018
                                   THE HONORABLE CORMAC J. CARNEY
 6                                 UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                     5
